DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a driving mechanism in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (p. 14) shows that the driving mechanism is a transmission with a motor and a ball screw or screw nut.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "the extending direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Also it is unclear what direction is described by the term “extending direction” because the pad extends in every direction. For examination purposes, the claim has been construed as reciting “an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0329540) in view of Choi (US 10,518,515).
Kim teaches an apparatus (200) for laminating a cover window (110) on a flexible display panel (130), the apparatus comprising: an elastic seating pad (212) comprising an upper surface (212c) which is curved toward the cover window and holds the display panel, a guide film (140) which pre-bends and fixes the display panel on the upper surface of the pad when the pad is in a natural state, and a jig drive unit (218) which is connected to the elastic seating pad and drives the pad in a vertical direction toward or away from the cover window, wherein when the jig drive unit moves the pad toward the cover window the pad is deformed such that it laminates the cover window and display panel (See Figures; [0039]-[0052]; [0069]-[0079]; [0118]-[0150]). The cover window, elastic seating pad, upper surface, guide film, and jig drive unit read on the instantly claimed cover plate, elastic lamination seat, bearing surface, auxiliary bearing film, and driving mechanism, respectively.
While Kim teaches that the pad is curved in a middle section and deforms during application, the reference does not expressly disclose bonding from the middle section outward toward side edges.
Choi teaches an apparatus for laminating a cover window and a panel, the apparatus including a deformable pad which holds the panel and is urged upward to laminate the panel with the cover window (See Figures and Detailed Description). Choi teaches that the lamination occurs gradually from a center to edges (See col. 9, lines 45-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the lamination of Kim in a gradual manner from a middle section to side edges. The rationale to do so would have been the motivation provided by the teaching of Choi that to do so would predictable avoid air inclusions (See col. 9, lines 45-53).
Regarding claim 2, the pad of Kim includes an upper surface (212c) with a first curvature and bent parts (212b) with a second curvature as claimed (See Figures and descriptions of these parts in the disclosure). After lamination, the panel includes curved edges with a straight portion therebetween, and the upper surface of the pad has a length equal to the straight portion (See Figures).
Regarding claim 3, the curved bent part (212b) of Kim fits within a curved outer portion of the flexible display panel (See Figs. 10A-10E and their descriptions). Since the bent part lies within the curved outer portion, the radius of the bent part is less than the radius of the curved outer portion, which meets the claim.
Regarding claim 4, the upper surface the pad of Kim has a width which is less that a width between the two ends of the display panel after lamination (See Fig. 10D), which meets the claim.
Regarding claim 5, a height between a center of the bent part (212b) and the upper surface (212c) of Kim is less than a height of the display panel as claimed (See Fig. 10D), which meets the claim.
Regarding claim 6, the pad of Kim includes grooves (212a) which form third curved surfaces as claimed (See Figures; 0069]-[0075]), and the angles shown in Figs. 10A-10E satisfy the relationship between the instantly claimed angles (α1,α2).
Regarding claim 9, the radius of the groove of Kim changes, since the radius adopts a non-circular profile during deformation of the pad, as shown in Figs. 10A-10E, which meets the claim.
Regarding claims 10, 16, and 20, Kim teaches that the pad further comprises a lower supporting section having a supporting surface opposite the upper surface and flat side portions (See Figures).
Regarding claims 11 and 17, Kim does not expressly disclose the height of the pad. The selection of a pad height is a routine matter of design choice for one of ordinary skill in the art and would have been obvious at the time of filing. The applicant has not shown any new or unexpected result which stems from the height within the instantly claimed range. On the contrary, page 13 of the instant specification states that the selection of such a height “can ensure that the rigidity of the edge of the elastic lamination seat is within a proper range, which can not only avoid the deformation difficulty of the elastic lamination seat caused by the excessively high rigidity, but also avoid irregular deformation of the elastic lamination seat in the squeezing process, thus ensuring that the bearing surface gradually applies a pressure to the flexible display panel from the middle to two sides.” In other words, the selection of height merely ensures proper functioning of the pad in its known function in the lamination process. Since the pad of Kim functions in an identical manner and does not suffer from the aforementioned difficulties, it is reasonable to conclude that selecting a workable pad height is a routine matter to one of ordinary skill in the art.
Regarding claims 12 and 18, Kim teaches a first plate (214) having a groove in which the pad sits, which reads on the instantly claimed base and groove (See Figures and description of part 214 in disclosure).
Regarding claims 13 and 19, the figures of Kim show that edges of the groove include a transitional surface configured as a curved surface recessed toward the pad.
Regarding claim 15, Kim teaches that curved portion of the cover window has an angle (θ) greater than 90° (See Fig. 1; [0148]). Since the display panel is bent to conform to the shape of the cover window during lamination, the display panel would also possess such an angle after lamination, which meets the claim.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0329540) in view of Choi (US 10,518,515) as applied to claim 6 above, and further in view of Kim (US 2018/0134022, hereinafter referred to as ‘022).
Kim and Choi combine to teach an apparatus for laminating a cover window on a flexible display panel, as detailed above.
Kim and Choi do not expressly disclose stop blocks having barrier walls in contact with side walls of the pad, the barrier walls preventing deformation of the pad when the pad is driven toward the cover window.
‘022 teaches a lamination apparatus including a pad for pressing a panel and cover, wherein the apparatus includes two dams located at two sides of the pad, and wherein the dams limit expansion of the shape pad in the horizontal direction (See Figures; [0073]-[0077]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the dams of ‘022 in the apparatus taught by the combination of Kim and Choi. The rationale to do wo would have been the motivation provided by the teaching of ‘022 that to do so would predictably limit horizontal expansion of the pad and thereby guide the pad to apply the desired pressure in a vertical direction (See [0077]).
Regarding the shape of claim 8, a change in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape achieves a new or unexpected result. In this case, the stop blocks function in the same predictable manner regardless of their shape. As such, the selection of a cambered surface for a dam would have been obvious to one of ordinary skill in the art at the time of filing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0329540) in view of Choi (US 10,518,515) as applied to claim 1 above, and further in view of Hun (KR 10-2020-0008932).
Kim and Choi combine to teach an apparatus for laminating a cover window on a flexible display panel, as detailed above.
Kim and Choi do not expressly disclose a shore A hardness of the pad.
Hun teaches an elastic pad (150) for laminating a cover window (10) and a panel (11) (See Figures; Description of Embodiments). Table 1 of Hun teaches that the Shore A hardness of the pad may be 23.5A (Sample 3) or 27.6A (Sample 4).
It would have been obvious to one of ordinary skill in the art to use a pad having a Shore A hardness of 20A-40A in the apparatus of Kim and Choi because Hun teaches that such materials were recognized in the prior art as being suitable for such a purpose.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746